219 Ga. 583 (1964)
134 S.E.2d 776
LAW
v.
THE STATE.
22271.
Supreme Court of Georgia.
Argued January 15, 1964.
Decided January 22, 1964.
*584 George G. Finch, for plaintiff in error.
William T. Boyd, Solicitor General, J. Walter LeCraw, J. Robert Sparks, contra.
QUILLIAN, Justice.
Glenn R. Law, convicted of the offense of receiving stolen automobiles, brings the case to this court by writ of error. The bill of exceptions alleges this court has jurisdiction "by reason of the same involving the constitutionality of a State statute." No question as to the constitutionality of a statute of the State was raised in the trial court and no ruling was made in reference to such an issue. "Where it is sought to invoke a ruling by the Supreme Court on a constitutional question, the question must have been raised in the trial court and a ruling made thereon and the case brought to the Supreme Court for review." Loftin v. Southern Security Co., 162 Ga. 730 (3) (134 S.E. 760); Huiet v. Dayan, 194 Ga. 250 (1) (21 SE2d 423); Thompson v. Allen, 195 Ga. 733 (2) (25 SE2d 423); Boyers v. State, 198 Ga. 838, 842 (2) (33 SE2d 251); Calhoun v. State, 211 Ga. 112, 113 (84 SE2d 198). Therefore, the case must be Transferred to the Court of Appeals. All the Justices concur.